Citation Nr: 0123771	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and L.C.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  This case was previously 
remanded by the Board for additional development in April 
1997.  

In May 2000, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
United States Court of Veteran's Claims (Court).

In March 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed motion to vacate the 
Board's decision and to remand this matter for development 
and readjudication solely on the basis of the Veterans Claims 
Assistance Act of 2000, the ("VCAA"), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001).  The VCAA was 
enacted November 2000, approximately six months after the 
Board decided this case.  The Court granted the motion that 
month.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disorder was denied by an RO rating decision 
in July 1986.

2.  Evidence received since the July 1986 rating decision 
with regard to a low back disorder does not bear directly or 
substantially upon the issues at hand, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted and the July 
1986 rating decision denying the claim of entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 5100, 5108, 5102, 5103, 5103A, 5107, and 7104 
(West 1991 and West Supp. 2001); 38 C.F.R. §§ 3.104, 3.156, 
20.1100(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the service medical records reveals that the 
veteran was hospitalized with complaints of back pain in July 
1943.  At that time, he gave an eight-year history of back 
pain, and indicated that he injured his back while lifting 
railroad ties in approximately 1941 (before his active 
service).  The veteran was reportedly told that the 
"continuous strain" from carrying the railroad ties might 
account for his backache.  He opined that his service as a 
truck driver in the Army aggravated his low back disorder, 
and indicated that he experienced continuous backache.  He 
explained that his back pain was severe following heavy 
lifting, and reported periodic radiation to the right hip.  
The final assessment was normal back, and the physician 
commented that he was unable to account for the veteran's 
complaints.  Back exercises were recommended.

The veteran filed a claim of entitlement to service 
connection for a low back disorder in March 1986, decades 
after his discharge from active service, indicating that the 
disorder had its onset during service in January 1943.  In 
support of his claim, he submitted a January 1986 medical 
report from Dr. F.C.  The veteran's private physician noted 
that he had treated the veteran for complaints of back pain 
and indicated that the veteran gave a history of pain 
following a fall in service in 1943.  The diagnostic 
impression was osteoarthritis of the lumbosacral spine and a 
herniated intervertebral disc.

Service connection for a low back disorder was denied by a 
rating decision in July 1986.  The veteran was informed of, 
but voiced no disagreement with, that decision.  That 
decision became final.  

In August 1986, the veteran submitted a statement from W.B., 
a service comrade.  This statement notes that the veteran 
injured his back when he fell while loading a gravel truck 
during service.  The service comrade reported that the 
veteran continued to experience trouble with his back, and 
was subsequently hospitalized for treatment.  He noted that 
the veteran had to wear a back brace for "some time."

Later that month, the RO determined that the lay statement 
did not constitute new and material evidence to reopen the 
veteran's claim for service connection for a low back 
disorder.

The veteran sought to reopen his claim for service connection 
for a low back disability in December 1994, and an April 1987 
private medical report from Dr. L.R. was submitted in support 
of the veteran's claim.  This record notes that the veteran 
gave a history of injuring his back when he fell off of a 
truck during service, and experienced low back pain since 
that time.  The report indicates that the veteran stopped 
working in 1982 due to low back pain.  Current complaints 
included severe low back pain, which radiated to the left hip 
and leg.  The diagnostic impression was severe osteoarthritis 
of the lumbar spine with degenerative changes and spinal 
stenosis, and lumbar compressive radiculopathy.

In January 1995 correspondence, a Dr. J.B. reported that he 
treated the veteran for reoccurring low back pain in January 
1991.  He noted that the veteran gave a history of injuring 
his back in 1945, 1957, and 1975 while working on an oil rig.  
The final assessment was subluxation of L5 precipitated by 
degenerative lumbar disc and lumbar-sacral strain.

In February 1995, the RO determined that new and material 
evidence had not been submitted to reopen the  claim for 
service connection for a low back disability.

Private treatment records from December 1986 to September 
1987 were associated with the veteran's claim folder later 
that month.  A December 1986 record notes complaints of back 
pain since the previous night.  The veteran reported that he 
used a cane for support, and was not taking medication for 
pain.  Osteoarthritis was diagnosed.

A February 1995 statement from W.B., the veteran's service 
comrade, notes that the veteran injured his back when he fell 
while loading a gravel truck in approximately July 1943.  He 
reported that the veteran was subsequently taken to the 
hospital.

The veteran filed a notice of disagreement (NOD) with the 
February 1995 rating decision in March 1995, and submitted a 
substantive appeal (Form 9) in June 1995, perfecting his 
appeal.

VA outpatient records reflecting treatment for the veteran's 
low back disorder from January 1994 to February 1996 were 
subsequently associated with the claims folder.  During 
February 1996 treatment, the veteran gave a history of 
injuring his back when he fell off of a truck during service 
in 1943.  Further, he reported that he sprained his back 
while working in an oil field in 1956, 1957, and 1975.

In May 1996, the veteran submitted a statement from R.B., a 
co-worker, in support of his claim.  R.B. reported that he 
began working with the veteran on oil rigs in the early 
1950s.  He explained that the veteran experienced back pain, 
and had difficulty with "heavy work."  

During a January 1997 travel Board hearing, the veteran 
testified that he first injured his back in service when he 
fell off of a truck.  Transcript (T.) at 4.  He reported that 
he went on sick call, and was subsequently hospitalized.  T. 
at 5.  According to the veteran, the hospitalization lasted 
for approximately three days in May or June of 1944, and an 
X-ray examination was conducted.  T. at 6.  The veteran, a 
member of the U.S. Army, explained that he was treated at a 
U.S. Navy facility.  T. at 6 and 12.  He maintained that he 
was then put on light duty until he was separated from 
service approximately six months later.  T. at 7.  The 
veteran indicated that he was treated by a physician for his 
back disorder in 1957.  T. at 8.  He reported that he 
aggravated his back injury while working in the oil fields on 
a drilling rig.  T. at 10.  He testified that he received 
Social Security benefits based on his back disability, and 
indicated that this award became effective in approximately 
1986.  T. at 15-16.  He stated that all records considered by 
the Social Security Administration in connection with his 
claim have been incorporated into his VA claims folder.  T. 
at 16. 

The Board remanded the case to the RO for further development 
in April 1997.  In particular, the Board directed the RO to 
attempt to obtain inpatient treatment records from the Ft. 
Lawton hospital from May to June 1944, and all outstanding 
post-service treatment records for the veteran's low back 
disorder.

In compliance with the April 1997 remand, the RO requested 
inpatient treatment records from the National Personnel 
Records Center (NPRC) in August 1998.  In a response the 
following month, NPRC indicated that no such records were 
found.

VA and private medical records reflecting treatment for the 
veteran's low back disability from August 1975 to April 1998 
were associated with the veteran's claims folder.  A 
September 1975 hospital report notes that the veteran 
experienced severe low back pain in August 1975 after 
attempting to lift or flip over a heavy piece of a steel 
plate the previous day.  He gave a history of sustaining a 
ruptured disc in 1957, and related that a back brace was 
prescribed.  In addition, the veteran reported experiencing a 
pinched nerve in 1969.  The discharge diagnosis was acute 
lumbosacral strain.

VA outpatient records from February to April 1998 show 
treatment for minor postural changes of the lumbar spine, 
severe narrowing and degenerative changes involving the L2-3 
and L5-S1 intervertebral discs, minor posterior subluxation 
of L2 on L3, and degenerative changes of the apophyseal 
joints from L4-S1.

As noted above, the Board in May 2000 upheld the RO's denial 
of the veteran's claim.  The veteran filed a timely appeal to 
the Court and in March 2001 the General Counsel filed motion 
to vacate the Board's decision and to remand this matter for 
development and readjudication solely on the basis of the 
VCAA.  No other reason was provided for this motion.  In 
addition, no explicit or implicit challenge to the Board's 
decision was noted.  No other action was requested or 
recommended.

In July 2001, the veteran wrote that he has no new evidence 
to submit.  He requested a waiver of the 90-day period in 
order for the Board to adjudicate this case as quickly as 
possible.  In written argument submitted by the veteran's 
representative in September 2001, reference was made to the 
VCAA.  The representative, however, requested no other 
action.  

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2000) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The Court in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a post-Hodge three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In November 2000, the VCAA was enacted.  The new law revises 
the former § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they are codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2));

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) (revising the 
definition of new and material evidence) that is effective 
only for claims filed on or after August 29, 2001.  Since 
this claim was already pending on August 29, 2001, the 
revised version of 38 C.F.R. § 3.156(a) is not applicable to 
this matter.  Moreover, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Pertinent to this matter are the following provisions of 38 
C.F.R. § 3.159(c):

(c) VA's duty to assist claimants in 
obtaining evidence.  Upon receipt of a 
substantially complete application for 
benefits, VA will make reasonable efforts 
to help a claimant obtain evidence 
necessary to substantiate the claim.  In 
addition, VA will give the assistance 
described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to 
reopen a finally decided claim.  VA will 
not pay any fees charged by a custodian 
to provide records requested.

(1) Obtaining records not in the custody 
of a Federal department or agency.  VA 
will make reasonable efforts to obtain 
relevant records not in the custody of a 
Federal department or agency, to include 
records from State or local governments, 
private medical care providers, current 
or former employers, and other non-
Federal governmental sources.  Such 
reasonable efforts will generally consist 
of an initial request for the records 
and, if the records are not received, at 
least one follow-up request.  A follow-up 
request is not required if a response to 
the initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  If VA receives information 
showing that subsequent requests to this 
or another custodian could result in 
obtaining the records sought, then 
reasonable efforts will include an 
initial request and, if the records are 
not received, at least one follow-up 
request to the new source or additional 
request to the original source.
(i) The claimant must cooperate fully 
with VA's reasonable efforts to obtain 
relevant records from non-Federal agency 
or department custodians.  The claimant 
must provide enough information to 
identify and locate the existing records, 
including the person, company, agency, or 
other custodian holding the records; the 
approximate time frame covered by the 
records; and, in the case of medical 
treatment records, the condition for 
which treatment was provided.
(ii) If necessary, the claimant must 
authorize the release of existing records 
in a form acceptable to the person, 
company, agency, or other custodian 
holding the records.  

(2) Obtaining records in the custody of a 
Federal department or agency.  VA will 
make as many requests as are necessary to 
obtain relevant records from a Federal 
department or agency.  These records 
include but are not limited to military 
records, including service medical 
records; medical and other records from 
VA medical facilities; records from non-
VA facilities providing examination or 
treatment at VA expense; and records from 
other Federal agencies, such as the 
Social Security Administration.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Cases in 
which VA may conclude that no further 
efforts are required include those in 
which the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.
(i) The claimant must cooperate fully 
with VA's reasonable efforts to obtain 
relevant records from Federal agency or 
department custodians.  If requested by 
VA, the claimant must provide enough 
information to identify and locate the 
existing records, including the custodian 
or agency holding the records; the 
approximate time frame covered by the 
records; and, in the case of medical 
treatment records, the condition for 
which treatment was provided.  In the 
case of records requested to corroborate 
a claimed stressful event in service, the 
claimant must provide information 
sufficient for the records custodian to 
conduct a search of the corroborative 
records.
(ii) If necessary, the claimant must 
authorize the release of existing records 
in a form acceptable to the custodian or 
agency holding the records.
  
(3) Obtaining records in compensation 
claims.  In a claim for disability 
compensation, VA will make efforts to 
obtain the claimant's service medical 
records, if relevant to the claim; other 
relevant records pertaining to the 
claimant's active military, naval or air 
service that are held or maintained by a 
governmental entity; VA medical records 
or records of examination or treatment at 
non-VA facilities authorized by VA; and 
any other relevant records held by any 
Federal department or agency.  The 
claimant must provide enough information 
to identify and locate the existing 
records including the custodian or agency 
holding the records; the approximate time 
frame covered by the records; and, in the 
case of medical treatment records, the 
condition for which treatment was 
provided.  

66 Fed. Reg. 45,630-31.

VA also determined that under the discretionary and explicit 
authority granted by the VCAA, VA would not provide an 
examination or obtain a medical opinion to create new and 
material evidence to reopen a claim.  66 Fed. Reg. 45,628. 

As noted above, the new law revises the former § 5107(a) of 
title 38 United States Code to eliminate the requirement that 
a claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
However, in this case the question is not whether the claim 
is well grounded but whether new and material evidence has 
been submitted to reopen this claim.  The new VCAA provides 
expressly that:
 
Nothing in [new section 5103A. Duty to Assist 
Claimants] shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material 
evidence has been presented or secured, as 
described in section 5108 [of title 38 United 
States Code].

38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The Board finds that the language of this section appears on 
first reading to indicate that the new law continues to place 
on the claimant the burden of coming forth with new and 
material evidence to reopen a previously denied claim.  The 
Board believes that to read this language to impose an 
obligation on the Secretary to conduct the duty to assist as 
enhanced by the VCAA prior to determining whether the claim 
should be reopened would effectively reverse the statutory 
assignment of the burden.  Even if the Board believed that 
the language of this section could be construed to authorize 
that the duty to assist would be performed before a 
determination is made as to whether new and material evidence 
has been submitted, the Board believes that construction 
would violate the mandate of Barnett v. Brown, 83rd F.3d 
1380, 1384 (Fed. Cir. 1996).  In Barnett, the United States 
Court of Appeals for the Federal Circuit concluded that 
38 U.S.C.A. § 7104 does not merely "empower" but 
"requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  In other words, a finding of new 
and material evidence is a basic jurisdictional test for the 
Board.  It would follow that if the Board has no jurisdiction 
over the merits of the matter, it is prohibited from 
directing development of the claim.  The new law lamentably 
did not address the holding in Barnett as it relates to the 
VCAA. 

The Board notes that this question has not been addressed by 
the Court at this time which would support the conclusion 
that the duty to assist provisions of the VCAA are applicable 
in cases whether the veteran has been found to have not 
submitted new or material evidence in the support of a 
previously denied claim.  

Notwithstanding the above discussion of the significance of 
38 U.S.C.A. § 5103A(f) and Barnett, supra, the Board further 
notes that the VCAA also contains a provision indicating that 
nothing in section 5103A precludes the VA from providing a 
claimant such assistance in substantiating a claim as VA 
considers appropriate.  38 U.S.C.A. § 5103A(g) (West Supp. 
2001).  This language appears to indicate that VA may choose 
to provide some assistance in claims to reopen based upon new 
and material evidence, but VA is not obligated provide the 
full scope of assistance provided elsewhere in the VCAA.  
Indeed, under this law VA is not obligated to provide any 
assistance at all in such claims.  In light of this 
discretionary provision, VA chose by rule making to permit 
assistance to claimant by obtaining:

1)  relevant records not in the custody of a 
Federal department or agency, to include 
records from State or local governments, 
private medical care providers, current or 
former employers, and other non-Federal 
governmental sources.  

2) records in the custody of a Federal 
department or agency.  VA will make as many 
requests as are necessary to obtain relevant 
records from a Federal department or agency.

3) and, in compensation claims, the 
claimant's service medical records, if 
relevant to the claim; other relevant records 
pertaining to the claimant's active military, 
naval or air service that are held or 
maintained by a governmental entity; VA 
medical records or records of examination or 
treatment at non-VA facilities authorized by 
VA; and any other relevant records held by 
any Federal department or agency.

In this case, the Board must note the extensive efforts of 
the VA to assist the veteran with his case.  The Board has 
reviewed more than ten separate efforts by the RO since 1986 
to obtain records in support of the veteran's case.  The 
Board in April 1997 remanded this case to the RO in order to 
obtain evidence in support of this claim.  In this case, the 
record does not show that the veteran has identified with 
specificity any existing Federal or non-Federal records that 
could substantiate the claim now before the Board that have 
not already been obtained or that the RO has not attempted to 
locate.  Several efforts by the RO to obtain additional 
service medical records, the last occurring in September 
1998, were not successful.  The veteran expressly testified 
that there were no records before the Social Security 
Administration that are not of record before VA.

In February 1995, the veteran requested a VA medical opinion 
to substantiate his theory of medical causation.  The Board 
finds, however, that development by a medical opinion as to 
whether new and material evidence has been presented is 
clearly beyond what is contemplated by the statutory 
framework, the controlling case law and the VA interpretation 
of that statutory requirement as reflected in the rule 
making.

In any event, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this case.  
The RO has obtained all pertinent records regarding these 
issues and the veteran has been effectively notified of the 
evidence required to substantiate his claim.  That notice has 
been provided in a series of communications from the RO, a 
remand of the Board, and a hearing before the undersigned.  
The prior vacated decision of the Board further clearly set 
out why the evidence currently of record was inadequate to 
warrant reopening and what was the nature of the evidence 
required to reopen.  The veteran in this case clearly knows 
what evidence is required to support his case.  Further, 
there is no indication of existing evidence that could 
substantiate the claim that the RO has not obtained.  The 
veteran has been fully advised of the status of the efforts 
to develop the record as well as the nature of the evidence 
needed to substantiate this claim in multiple communications 
from the RO and the Board over the extended life of this 
case.  

The General Counsel, the veteran, the veteran's attorney 
before the Court, or his current representative have made no 
reference to any additional existing evidence that could be 
obtained by the VA.  In addition, the motion of the General 
Counsel did not require or imply that an additional medical 
opinion was required and it failed to note any implicit or 
explicit challenge to the decision itself.  It light of the 
veteran's age, it would appear a waste of judicial economy to 
fail to indicate (or at least suggest) any other development 
required if such development required is warranted or 
requested by either the General Counsel or the veteran's 
attorney.  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate this case.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  

In addition to the above, the Board must point out that the 
veteran's attorney before the Court obtained a copy of the 
claims folder with all substantive parts of the record in 
December 2000.  The veteran's current representative has had 
the opportunity to review the claims folder as well.  
Therefore, the Board finds the veteran and his representative 
have actual notice of the evidence of record.  Such actual 
notice of the complete record obviously makes moot any 
alleged deficiency as to notice under the VCAA.  Accordingly, 
the Board finds that a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In Hodge, the United States Court of Appeals for the Federal 
Circuit entered a decision concerning the definition of the 
term "new and material evidence" found in 38 U.S.C.A. 
§ 5108 (West 1991).  In that determination, the Court of 
Appeals for the Federal Circuit held that the Court's 
decision in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

In reviewing the actions of the RO in this case, the Board 
finds that the RO has effectively ruled in the alternative, 
finding that the additional evidence is not "new" because 
it is cumulative, as well as finding that the additional 
evidence is not "material."  A finding that the evidence is 
not "new" would alone support the determination to deny the 
claim under the new post-Hodge definition of what constitutes 
new and material evidence.  Accordingly, as the claimant has 
been provided the controlling regulatory definition of "new 
and material evidence" and the RO's adjudication of the 
application to reopen the claims for service connection was 
consistent with that definition, it is not prejudicial for 
the Board to proceed with the adjudication of this claim.  
Under this analysis, a finding that the evidence is not 
"material" was gratuitous, and thus any question as to 
whether the RO's ruling as to the materiality of the 
additional evidence was in accord with Hodge is rendered 
moot.  Furthermore, the revision of 38 C.F.R. § 3.156(a) in 
the new VCAA regulations is only applicable to claims filed 
on or after August 29, 2001.  Since this case has been 
pending since before August 29, 2001, the revision of 
38 C.F.R. § 3.156(a) is not applicable.  Thus, the rule 
change would not affect the disposition of this matter by the 
Board. 

This determination is consistent with the determination in 
Vargas-Gonzalez v. West, 12 Vet. App. 63 (1998).  In Vargas-
Gonzalez, the Court determined that if, and only if, the 
Board had found that the evidence to reopen was "new" with 
its determination concerning materiality of the evidence 
(based on the now-invalid Colvin test for materiality) would 
the question of the need for a remand for readjudication 
consistent with Hodge be necessary.  Accordingly, because the 
Board's determination that the evidence in Vargas-Gonzalez 
was not "new" was plausible, and thus not clearly 
erroneous, the Court held that a remand under Hodge need not 
be considered.  In the case before the Board at this time, it 
is found that the RO has determined that the evidence 
submitted by the veteran is not new.  In addition, in view of 
the fact that the Court has held in Fossie v. West, 12 Vet. 
App. 1 (1998), that the standard articulated in 38 C.F.R. 
§ 3.156(a) is less stringent than the one previously employed 
by Colvin, the Board also determines that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  Bernard v. Brown,  4 Vet. App. 384, 393-94 (1993).  
Accordingly, a remand of this case, in light of the 
determination of Hodge, is not required.

As indicated above, service connection for a back disorder 
was denied by a July 1986 rating decision.  The veteran was 
notified of that decision and his appeal rights, but failed 
to perfect an appeal.  Accordingly, the July 1986 rating 
decision denying service connection for a back disorder 
became final and is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence. 

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
Based on the foregoing, however, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a low back disorder.  The evidence 
since the last denial includes VA and private medical records 
from August 1975 to April 1998, two lay statements from W.B. 
regarding a back injury in service, one lay statement from 
R.B. regarding the veteran's post-service back problems, and 
testimony from the January 1997 Board hearing.  This 
evidence, however, is fundamentally cumulative of other 
evidence previously submitted and considered by the RO in 
July 1986.  Specifically, the medical evidence of record 
considered by the RO in July 1986 failed to show a nexus 
between the veteran's current low back disorder and service 
and the medical evidence submitted since the final decision 
similarly fails to show a nexus.  

Lay evidence of record at the time of the final decision in 
1986 alleged that the veteran's current low back disorder was 
related to a fall during service.  Statements received 
subsequent to the July 1986 rating decision (including August 
1986 and February 1995 written statements from W.B., a May 
1996 written statement from R.B., various written statements 
from the veteran, and testimony from the January 1997 travel 
Board hearing) simply reiterate the aforementioned 
allegations, and are merely redundant of evidence previously 
of record, and thus not new.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  

With the exception of the January 1986 report from Dr. F.C., 
none of the VA and private treatment records from August 1975 
to April 1998 were of record at the time of the RO's decision 
in July 1986.  However, these records simply demonstrate that 
the veteran received post-service treatment for his current 
low back disorder.  Importantly, they fail to relate the 
disorder to his period of active duty.  Accordingly, these 
records are redundant.

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in July 1986.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming, arguendo, that 
portions of the newly submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  As the evidence fails to establish 
a nexus between the veteran's current low back disorder and 
service, it certainly does not in any way contribute to a 
more complete picture in this case.  See Hodge, 155 F.3d at 
1363.  In fact, the newly submitted medical evidence suggests 
that the veteran's current low back disability may be related 
to post-service injuries at work.  Consequently, the new 
evidence in many ways provides additional evidence in support 
of the RO's 1986 denial.

The newly submitted evidence simply reiterates the veteran's 
contentions, which were previously of record in July 1986.  
The Board must find that the recently obtained evidence is 
fundamentally cumulative.  It only serves to show what was 
known in July 1986.  Consequently, the Board finds that this 
evidence is not "new" and cannot constitute "new and 
material evidence."  Accordingly, because the evidence in 
this case is not new, it is not necessary to go on and 
determine whether it is material. 

On review of the entire claims folder, the Board finds that 
the evidence presented by the veteran with respect to the 
issue on appeal is not new.  New evidence means more than 
evidence which was not previously physically of record.  The 
additional evidence submitted since the 1986 RO decision is 
cumulative and redundant of evidence previously of record 
when this case considered by the RO in 1986.  Thus, it is not 
new.  The veteran's testimony and statements are almost total 
reiterations of his previous contentions before the RO.  The 
simple reiteration of substantively the same evidentiary 
assertions in support of the current application to reopen 
warrant no additional special consideration in light of 
Hodge. 

In light of the above, the Board determines that the 
veteran's attempt to reopen his claim is unsuccessful because 
the evidence he has submitted does not meet the regulatory 
requirements found in 38 C.F.R. § 3.156(a) (as in effect for 
claims filed on or after August 29, 2001).  See Smith v. 
West, 12 Vet. App. 312 (1999) (holding that if new evidence 
had not been submitted, the veteran had not fulfilled the 
requirement for new and material evidence to reopen his claim 
for service connection).  Accordingly, the claims are not 
reopened.  

The Board must find that unless the veteran provides new and 
material evidence to reopen the claim, the Board is bound by 
expressed statutory mandate not to consider the merits of the 
case.  Barnett, supra.  Thus, unless, and until, the veteran 
develops new and material evidence to provide a basis to 
reopen his claim, rather than reiterating previous 
contentions, the Board may not unilaterally adjudicate the 
merits of claims previously denied.  As new and material 
evidence has not been submitted to reopen the veteran's 
claims for service connection, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
low back disorder is denied.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

